DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 4 is objected to because of the following informalities:  
Claim 4, as amended, recites “a service identifier” in lines 6-7 of claim 4. However, original disclosure and similar amendments in other claims recite “service set identifier”, therefore, it is believed the amended recitation of “service identifier” should be --service set identifier--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hosoda (US 2018/0042056 A1) in view of Mitsui et al. (US 2018/0160416 A1, hereinafter Mitsui).

Regarding claims 1, 14 and 15, Hosoda discloses a communication apparatus, a method for controlling a communication apparatus (Abstract and Fig. 2, information processing apparatus and method) and a non-transitory computer-readable medium storing a program for causing a computer to execute a method for controlling a communication apparatus (paragraphs 34-35), the communication apparatus comprising: 
a wireless communication unit (paragraph 39, “wireless LAN I/F 117 provides a function of a wireless client for performing wireless communication”); 
a recording unit (paragraphs 34 and 40, storage); and 
a control unit (paragraph 32, “control section 110 includes the CPU 111”), 
wherein, in a case where connection with a relay apparatus is established by the wireless communication unit, the control unit controls the recording unit to record information on a network formed by the relay apparatus and information on whether a stealth mode is enabled for the network, as history information (paragraph 64, “in the case where the user wishes to set, as the device connection destination, the AP with the valid stealth function, there is a high probability that the user's information processing apparatus 101 previously connected to the AP with the valid stealth function set”, paragraph 70, “APs having previously connected to the information processing apparatus 101 and with the stealth function set to valid are selectively displayed” and paragraphs 75-77, Tables 1-3, settings include indication of whether stealth function is on/off, such that after the information processing apparatus connected to an AP (relay apparatus) in stealth mode, settings of the AP is recorded by the information processing apparatus), and 
wherein, in a case where the history information includes information on a network for which the stealth mode is enabled, which was recorded due to a connection with the network in the past, the control unit is configured to control the wireless communication unit to start wireless connection to the relay apparatus that forms the network, which is recorded in the history information, for which the stealth mode is enabled (paragraph 64, “in the case where the user wishes to set, as the device connection destination, the AP with the valid stealth function, there is a high probability that the user's information processing apparatus 101 previously connected to the AP with the valid stealth function set”; paragraph 70, “The “SELECT STEALTH AP” key 606 is used in a case where for performing wireless network setting for the printing apparatus 102, APs having previously connected to the information processing apparatus 101 and with the stealth function set to valid are selectively displayed”),
wherein the control unit is implemented by one or more processors (paragraph 32, “control section 110 includes the CPU 111”).
Hosoda discloses stealth function for avoiding transmission of a beacon signal so that an ESSID cannot be easily detected by nearby devices, even when being searched by passive scan (paragraph 62).
Hosoda does not expressly disclose starting wireless connection to the relay apparatus in a case where a beacon, which does not include an identifier of a network, is received by the wireless communication unit in a state.
In an analogous art, Mitsui discloses an AP with stealth function enabled does not transmit a beacon signal including SSID or ESSID (paragraph 254), wherein the stealth AP, upon receiving a probe request from a UE, a probe response including identification information related to the AP (paragraph 255). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the AP of Hosoda as stealth AP of Mitsui to exclude SSID or ESSID from beacon transmission and to transmit identification information related to the AP in probe response to enable UE to discover AP by probing.

Regarding claim 2, Hosoda in view of Mitsui further discloses in a case where wireless connection with another communication apparatus is to be established, the control unit is configured to control the wireless communication unit to receive a beacon from a relay apparatus (see Hosoda, paragraph 23, the information processing apparatus connects with a printing apparatus (another communication apparatus) in infrastructure mode; paragraphs 61-62, 70 and 94-96, the information processing apparatus acquires and selects AP by scanning for beacon from AP(s) for connection).

Regarding claim 3, Hosoda in view of Mitsui further discloses the history information further includes a parameter representing priority levels for networks, wherein the control unit is configured to control the wireless communication unit to start wireless connection to a relay apparatus that forms the network for which the parameter represents the highest priority (see Hosoda, paragraph 136, “APs with the valid stealth function are displayed at the top of the list. Such processing enables the APs with the valid stealth function to be displayed on a priority basis”).

Regarding claim 4, Hosoda in view of Mitsui discloses the limitations of claim 3 as applied above. Hosoda in view of Mitsui further discloses wherein, in a case where the stealth mode is enabled for a network for which the parameter represents the highest priority, the control unit is configured to control the wireless communication unit to start wireless connection to the relay apparatus that forms the network, for which the parameter represents the highest priority (see Hosoda, paragraphs 61-62, 70 and 94-96, the information processing apparatus acquires and selects AP by scanning for beacon from AP(s) for connection; paragraph 136, the information processing apparatus connects to AP with highest priority), and wherein, in a case where the stealth mode is disabled for the network for which the parameter represents the highest priority, the control unit is configured to control the wireless communication unit to start wireless connection to the relay apparatus that forms network, for which the parameter represents the highest priority (see Hosoda, paragraphs 75-77, Tables 1-3, settings include indication of whether stealth function is on/off; paragraph 136, the information processing apparatus connects to AP with highest priority, such that the information processing apparatus connects to AP with highest priority, with stealth function of selected AP being off).
Hosoda does not expressly disclose starting wireless connection to the relay apparatus in response to receive a beacon that does not include a service identifier of a network.
Mitsui discloses an AP with stealth function enabled does not transmit a beacon signal including SSID or ESSID (paragraph 254), wherein the stealth AP, upon receiving a probe request from a UE, a probe response including identification information related to the AP (paragraph 255). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the AP of Hosoda as stealth AP of Mitsui to exclude SSID or ESSID from beacon transmission and to transmit identification information related to the AP in probe response to enable UE to discover AP by probing.

Regarding claim 5, Hosoda in view of Mitsui further discloses in a case where connection with a relay apparatus is established by the wireless communication unit, the control unit is configured to record the parameter included in history information on the network formed by the relay apparatus connected with the communication apparatus, so as to represent a higher priority than that represented by the parameter included in history information on another network (see Hosoda, paragraph 136, list of APs are displayed in prioritized order, such that one AP would have higher priority than another).

Regarding claim 12, Hosoda in view of Mitsui further discloses the communication apparatus according to claim 1, further comprising an imaging unit (see Hosoda, paragraph 32, “a camera I/F 118”), wherein the control unit is configured to establish connection with another communication apparatus via a relay apparatus with which the wireless connection is established (see Hosoda, paragraph 23, the information processing apparatus connects with a printing apparatus (another communication apparatus) in infrastructure mode), and wherein the control unit is configured to control the wireless communication unit to transmit image data captured by the imaging unit to the other communication apparatus with which the wireless connection is established via the relay apparatus connected with the communication apparatus (see Hosoda, paragraph 49, the printing apparatus is configured to print an image based on received print data; paragraphs 100-105, data to be printed is transmitted from the information processing apparatus to the printing apparatus via the connected AP, such that print data (i.e., image captured by the camera) is transmitted to the printing apparatus for printing).

Regarding claim 13, Hosoda in view of Mitsui further discloses the service set identifier of a network is an extended service set identifier (ESSID) (see Hosoda, paragraph 62, see also Mitsui, paragraphs 254, stealth AP does not include ESSID in beacon).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hosoda in view of Mitsui as applied to claim 3 above, and further in view of Yu et al. (US 2019/0364493 A1, hereinafter Yu).

Regarding claim 6, Hosoda in view of Mitsui discloses the limitations of claim 3 as applied above. Hosoda and Mitsui do not expressly disclose in a case where it is determined that a received beacon does not include the service set identifier of the network for which the parameter represents the highest priority, the control unit is configured to control the wireless communication unit to receive a beacon again.
In an analogous art, Yu discloses in response to unsuccessful finding of a target access point, WI-FI scan sequence is performed according to WI-FI connection records of AP previously connected to improve efficiency of connecting to hidden AP (paragraph 116) and to scan for SSIDs in priority sequence (paragraph 129). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the information processing apparatus to perform passive scan of beacon(s) as disclosed by Hosoda in view of Mitsui to scan for APs in priority sequence such that beacons are detected by scanning in priority sequence to enhance connection o WI-FI with stealth state enabled.

Allowable Subject Matter
Claims 7-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Balasubramanian et al. (US 2008/0014934 A1) discloses for active scan, the terminal transmits a Probe Request frame and listens for Probe Response frames to detect for access points. Active scan may be used to discover "hidden" access points, which are access points that do not include the SSID in their beacon frames (paragraph 40).

	Abdel-Kader et al. (US 2008/0259882 A1) discloses if results of passive scanning that received beacon frame does not include an SSID string, then an AP that broadcast the beacon from is said to have a “hidden SSID” (paragraph 29).

	Yepez et al. (US 2010/0309815 A1) discloses hidden APs send beacons without their SSID and they (in general) do not respond to undirected probe requests; they will only respond to directed probe requests with the correct SSID. As a result, identifying an available hidden network on a particular channel requires that device issue a directed probe request on that channel for each known hidden network (paragraph 24).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAI whose telephone number is (571)270-1208. The examiner can normally be reached Monday - Thursday, 10:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571)272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL LAI/Primary Examiner, Art Unit 2645